Citation Nr: 9903503	
Decision Date: 02/08/99    Archive Date: 02/17/99

DOCKET NO.  97-06 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for the claimed 
residuals of a left hip injury.  

2.  Entitlement to service connection for a claimed 
disability manifested by a chipped front tooth.  



REPRESENTATION

Veteran represented by:	The American Legion







ATTORNEY FOR THE BOARD

J. R. Moore


INTRODUCTION

The veteran had active military service from February 1990 to 
May 1994.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 1996 rating decision of the RO.



FINDINGS OF FACT

1.  No competent medical evidence has been submitted to show 
that the veteran currently suffers from residual disability 
due a left hip injury or other disease or injury which was 
incurred in or aggravated by service.  

2.  No competent medical evidence has been submitted to show 
that the veteran currently suffers from disability due to a 
chipped front tooth incurred in service.  



CONCLUSION OF LAW

The veteran has not presented well-grounded claims of service 
connection for the residuals of a left hip injury and for a 
disability manifested by a chipped front tooth.  38 U.S.C.A. 
§§ 1110, 1131, 5107(a), 7104 (West 1991 & Supp. 1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


A.  Service Connection.

The applicable law provides service connection will be 
granted if it is shown a particular disease or injury 
resulting in disability was incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991);  38 C.F.R. 
§ 3.303(a) (1998).  That an injury or disease occurred in 
service alone is not enough;  there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (1998).  Service connection may also be 
granted for a disease first diagnosed after service when all 
the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. § 
3.303(d) (1998).  In other words, a "determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  


B.  Well-Grounded Claim.

Statutory law as enacted by the Congress also charges a 
claimant for VA benefits with the initial burden of 
presenting evidence of a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  This threshold requirement is 
critical since the duty to assist a veteran with the 
development of facts does not arise until the veteran has 
presented evidence of a well-grounded claim.  Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997);  Caluza v. Brown, 7 Vet. 
App. 498, 505 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).  

A well-grounded claim has been defined by the United States 
Court of Veterans Appeals (Court) as "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect the claim is "plausible" or "possible" is 
required.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claimant therefore cannot meet this burden merely by 
presenting lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Consequently, lay assertions of 
medical causation cannot constitute evidence to render a 
claim well grounded under § 5107(a).  Grottveit  v. Brown, 5 
Vet. App. 91, 92-93 (1993).  

According to the Court in Caluza, a well-grounded claim of 
service connection requires competent evidence of the 
following:  i) current disability (through medical 
diagnosis);  ii) incurrence or aggravation of a disease or 
injury in service (through lay or medical evidence) and;  
iii) a nexus between the inservice injury or disease and the 
current disability (through medical evidence).  Caluza at 
506.  Moreover, the truthfulness of evidence offered by the 
veteran and his representative is presumed in determining 
whether a claim is well grounded.  King v. Brown, 5 Vet. 
App. 19, 21 (1993).  

The first requirement set forth by the Court in Caluza in 
order for a claim for service connection to be found well-
grounded is that the record must contain competent medical 
evidence of a current disability.  In the case at hand, the 
veteran has presented evidence showing that he injured his 
left hip in service and chipped his front tooth in service.  
However, the VA examinations in September 1995 found that the 
veteran suffered from "no disability" due to his chipped 
front tooth and that there was "no abnormality" found with 
his left hip.  In fact, the veteran does not assert that he 
is suffering from current disability related to either, but 
that he is filing in case they become problems at a later 
time.  

In light of the lack of competent evidence showing current 
disability, the Board finds that well-grounded claims have 
not been presented.  

As stated previously, absent a well-grounded claim there is 
no statutory duty under 38 U.S.C.A. § 5107(a) (West 1991) to 
assist the veteran with the development of evidence.



ORDER

As well-grounded claims of service connection for the 
residuals of a left hip injury and for a disability 
manifested by a chipped front tooth have not been presented, 
the appeal is denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

